Case 3:21-cv-00176-RFB-CLB Document 108-9 Filed 06/24/21 Page 1 of 10




   EXHIBIT I –
   KETAMINE:
    CURRENT
APPLICATIONS IN
ANESTHESIA, PAIN
  AND CRITICAL
      CARE




                                                                APP00140
6/19/2021        Case 3:21-cv-00176-RFB-CLB       Document
                                      Ketamine: Current            108-9
                                                        applications          Filed
                                                                     in anesthesia,    06/24/21
                                                                                    pain,                Page 2 of 10
                                                                                          and critical care




       Try out PMC Labs and tell us what you think. Learn More.




             Anesth Essays Res. 2014 Sep-Dec; 8(3): 283–290.                                         PMCID: PMC4258981
             doi: 10.4103/0259-1162.143110                                                                 PMID: 25886322


             Ketamine: Current applications in anesthesia, pain, and critical
             care
             Madhuri S. Kurdi, Kaushic A. Theerth, and Radhika S. Deva

             Department of Anaesthesiology, Karnataka Institute of Medical Sciences, Hubli, Karnataka, India
             Corresponding author: Dr. Madhuri S. Kurdi, Department of Anaesthesiology, Karnataka Institute of Medical
             Sciences, Hubli, Karnataka, India. E-mail: drmadhuri_kurdi@yahoo.com

             Copyright : © Anesthesia: Essays and Researches

             This is an open-access article distributed under the terms of the Creative Commons Attribution-
             Noncommercial-Share Alike 3.0 Unported, which permits unrestricted use, distribution, and reproduction in any
             medium, provided the original work is properly cited.


             Abstract
             Ketamine was introduced commercially in 1970 with the manufacturer's description as a “rapidly
             acting, nonbarbiturate general anesthetic” and a suggestion that it would be useful for short procedures.
             With the help of its old unique pharmacological properties and newly found beneficial clinical
             properties, ketamine has survived the strong winds of time, and it currently has a wide variety of
             clinical applications. It's newly found neuroprotective, antiinflammatory and antitumor effects, and the
             finding of the usefulness of low dose ketamine regimens have helped to widen the clinical application
             profile of ketamine. The present article attempts to review the current useful applications of ketamine
             in anesthesia, pain and critical care. It is based on scientific evidence gathered from textbooks, journals,
             and electronic databases.

             Keywords: Anesthesia, clinical applications, critical care, drug, ketamine, pediatrics, pain, palliative
             care, perioperative analgesia

             INTRODUCTION
             Ketamine is in clinical use since 1970.[1] It is a unique intravenous (IV) anesthetic that produces a
             wide spectrum of pharmacological effects including sedation, catalepsy, somatic analgesia,
             bronchodilation, and sympathetic nervous system stimulation.[2] The availability of newer drugs, the
             disturbing emergence reactions of ketamine, its stigma as a “vet medicine” and gaining popularity as a
             drug with abuse potential are factors, which would discourage its use by present day anesthesiologists.
             [3,4] However, ketamine because of its unique properties and newly found clinical properties has stood

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                        1/15
                                                                                                               APP00141
6/19/2021        Case 3:21-cv-00176-RFB-CLB       Document
                                      Ketamine: Current            108-9
                                                        applications          Filed
                                                                     in anesthesia,    06/24/21
                                                                                    pain,                Page 3 of 10
                                                                                          and critical care

             the test of time.[3,4,5,6,7] It has a wide range of clinical applications even today. Most of the modern
             anesthesiologists receive minimal training with ketamine.[8] They are not aware of the wide clinical
             applications of ketamine. Keeping this in mind, a thorough literature search was conducted through
             PubMed and Cochrane electronic databases. Various standard textbooks and journals of anesthesia
             were consulted. Based on this, the current indications of ketamine in anesthesia, pain and critical care
             are discussed in this review article.

             PHARMACOLOGY OF KETAMINE IN BRIEF

             Basic chemistry
             Ketamine is a water soluble phencyclidine derivative. The ketamine molecule contains an asymmetric
             carbon atom with two enantiomers: The S(+) isomer and the R(−) isomer.[9]

             Pharmacokinetics
             Ketamine is highly lipid soluble and undergoes rapid breakdown and redistribution to peripheral
             tissues. It is metabolized extensively in the liver by N-demethylation and ring hydroxylation pathways.
             [1,10] Norketamine is the main metabolite and is one-third to one-fifth as potent as ketamine as an
             anesthetic. Ketamine is excreted in urine and faeces as norketamine and as hydroxylated derivatives. It
             has a cumulative effect. Gradual resistance builds up on repeated administration.[10]

             Pharmacodynamics
             Ketamine stimulates the cardiovascular system resulting in an increase in heart rate, blood pressure and
             increase in cardiac output, mediated principally through the sympathetic nervous system.[11] It has
             minimal effects on central respiratory drive and produces airway relaxation by acting on various
             receptors and inflammatory cascades and bronchial smooth muscles.[1,9] It increases salivation and
             muscle tone.[11] It has cataleptic, amnestic, profound analgesic, and dose dependent anesthetic actions.
             [10,11] The cataleptic state is an akinetic state with the loss of orthostatic reflexes, but without
             impairment of consciousness.[10,12] The dissociative state produced by ketamine is unique in which
             the patient appears awake, but is detached from the surroundings with eyes remaining open.[11]

             Mechanism of action
             Its mechanism of action is mainly by noncompetitive antagonism of the N-methyl D-aspartic acid
             (NMDA) receptor. It also interacts with opioid receptors, monoamine, cholinergic, purinergic and
             adrenoreceptor systems as well as having local anesthetic effects.[5]

             Newly found mechanisms of action with newer clinical applications

                 1. NMDA receptor interaction with ketamine plays a role in the opioid induced antihyperalgesic
                    effects of ketamine[5]

                 2. Subanesthetic doses of ketamine via NMDA receptor blockade potentiate opioid analgesia[7]

                 3. Ketamine by suppressing the induction of NO synthase activity and protein expression by
                    endotoxin exerts a protective antiinflammatory effect against sepsis process[13]

                 4. The hypnotic effects of ketamine are caused by a combination of immediate channel blockade of
                    NMDA and hyperpolarization-activated cation channels[6]

                 5. Its antiproinflammatory effects may be responsible for its antihyperalgesic effects[5]



https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                    2/15
                                                                                                              APP00142
6/19/2021        Case 3:21-cv-00176-RFB-CLB       Document
                                      Ketamine: Current            108-9
                                                        applications          Filed
                                                                     in anesthesia,    06/24/21
                                                                                    pain,                Page 4 of 10
                                                                                          and critical care

                 6. Its immediate analgesic effects are mediated predominantly by a combination of opioid system
                    sensitization and antinociception[6]

                 7. Ketamine inhibits tumor necrosis factor-alpha and interleukin-6 gene expressions in
                    macrophages.[5] NMDA receptor blockade by ketamine inhibits extracellular signal regulated
                    kinase ½ pathway and proliferation of carcinoma cells by cell cycle arrest[7]

                 8. Downstream “postdrug” effects such as activity induced increase in structural synaptic
                    connectivity lead to the prolonged antidepressant effects of ketamine.[6]

             CURRENT CLINICAL APPLICATIONS OF KETAMINE

             Old well-established applications where the role of ketamine remains unchallenged

                 1. As an IV induction agent in the emergency setting in shocked or hypotensive patients: The
                    combination of rapid blood - cerebral transfer kinetics, sympathomimetic hemodynamic effects
                    and absence of idiosyncratic adverse effects like impaired steroidogenesis all confer distinct
                    advantages on ketamine when used for rapid sequence induction in hemodynamically
                    compromised patients.[14] A study showed that ketamine is a safe and valuable alternative to
                    etomidate for endotracheal intubation in critically ill patients with sepsis.[15] Its free radical
                    scavenging property, neuroprotective effects against cerebral ischemia, anticonvulsant activity,
                    potential to limit hypotension and hypotension related secondary brain injury are favorable in
                    patients with traumatic brain injury.[16] In patients with cardiac tamponade and restrictive
                    pericarditis, ketamine provides excellent anesthetic induction, and maintenance.[1]

                 2. For patients with reactive airways disease:

                         a. Ketamine by virtue of its bronchodilating property and profound analgesia allowing use of
                            high oxygen concentration is considered to be the IV induction agent of choice in patients
                            with active bronchospasm.[3] Some researchers have found that ketamine not only
                            protected against precipitation of asthma in asymptomatic surgical patients, but it also
                            alleviated bronchospasm in patients with respiratory distress prior to induction of
                            anesthesia[9]

                         b. Ketamine is considered to be the bronchodilator of choice in rescue therapy for refractory
                            bronchospasm in OT and refractory status asthmaticus in the intensive care unit (ICU). A
                            loading dose of 0.1–0.2 mg/kg followed by an infusion of 0.15–2.5 mg/kg/h can be used in
                            these cases.[9]

                 3. For induction of patients especially children with congenital heart disease with right to left shunt:
                    Ketamine is the anesthetic drug of choice in these cases due to its beneficial cardiovascular
                    effects of increasing systemic vascular resistance and the resulting decrease in right to left shunt.
                    [17] Furthermore, by increasing pulmonary blood flow, it improves oxygenation.[12] In a study,
                    IV or intramuscular (IM) ketamine as induction agents did not significantly affect SaO2% in
                    patients with fallots tetralogy.[17] Ketamine appears as a good alternative to sevoflurane for
                    induction in patients with congenital heart disease where it preserves intra- and post-operative
                    hemodynamic stability.[18,19]

                 4. Burns: Ketamine has been widely used to provide analgesia in burn dressing changes, during
                    excision and grafting and for sedation.[20] It has a major role in repeated anesthetics for burns
                    dressings.[11] The major advantage of ketamine in burns is that unlike other agents, it usually
                    preserves airway and spontaneous respiratory function in addition to providing good
                    sedoanalgesia.[20] It is the most desirable agent for IM administration in patients with extensive
                    burns where there a difficulty in finding a suitable vein.[10] A recent study has shown that
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                       3/15
                                                                                                              APP00143
6/19/2021        Case 3:21-cv-00176-RFB-CLB       Document
                                      Ketamine: Current            108-9
                                                        applications          Filed
                                                                     in anesthesia,    06/24/21
                                                                                    pain,                Page 5 of 10
                                                                                          and critical care

                    ketamine is generally effective and well-tolerated in pediatric burns patients.[21] Oral and IV
                    ketamine have been used as an analgesic and sedative for wound care procedures in children with
                    burns and provides improved analgesia and sedation.[20,22] Ketamine in combination with
                    midazolam/dexmedetomidine provides effective sedoanalgesia without causing any significant
                    side-effects.[20] Ketamine can be used in combination with propofol for burns dressings in
                    adults and children.[23] A recent study showed that ketamine therapy given 15 min after burns
                    injury in rats improves survival in severe burns injury probably by eliciting heat-shock response
                    as evidenced by the expression of heat-shock protein 70 in myocardial cells and cerebral tissues.
                    [24]

                 5. Prehospital and battlefield medicine: Ketamine is the anesthetic of choice when supplies of
                    oxygen and monitoring and disposable equipment are limited.[25] The United States Defense
                    Health Board notes that morphine is the slipping gold standard in Tactical Combat Casualty Care
                    pain management and recommends ketamine as a new alternative to battlefield analgesia.[26]
                    Ketamine is an effective agent in facilitating endotracheal intubation in the Helicopter
                    Emergency Medical Services setting.[27] In military practice, ketamine is currently used
                    throughout the entire military chain of evacuation from the point of wounding, through the field
                    hospital and on to the receiving hospital in the United Kingdom. All doctors joining the army are
                    given training in the use of ketamine for the treatment of pain.[4] Ketamine is added to opioids
                    like morphine or transmucosal fentanyl to help the combat medic to control pain without the risk
                    of opioid induced hypotension. Ketamine 50-100 mg IM or 50 mg intranasally using atomizer is
                    given and repeated every 30 min to 1 h or until nystagmus appears.[26] Ketamine is an
                    invaluable agent for treatment of the trapped casualty or even in the mass casualty situation.[11]
                    It is used for sedation of the trapped casualty and also for pain control to facilitate extraction of
                    the trapped casualty.[28]

                 6. In low doses (IV 0.5 mg/kg) in combination with IV diazepam or midazolam as an IV
                    supplement to local and regional anesthesia techniques including spinal anesthesia in adults and
                    children.[1] Low dose ketamine infusions (5–25 mg/kg/min) can be used for sedation and
                    analgesia during local or regional anesthetic procedures.[1] They can be used before the
                    application of painful blocks but are more commonly used for sedation or supplemental
                    anesthesia during long uncomplicated procedures or supplemental analgesia for inadequate
                    blocks in combination with IV diazepam.[1] IV ketamine 0.5 mg/kg given prophylactically just
                    before neuraxial blockade decreases the incidence of shivering, improves hemodynamic profile,
                    provides good sedation and prevents recall.[29] IV ketamine 1 mg/kg given before spinal
                    anesthesia results in good hemodynamic stability in elderly patients undergoing transurethral
                    resection of the prostate.[30]

             Intermediate clinical applications currently in use with moderate scientific evidence
             and where ketamine is used as an option to other agents

                 1. In pediatrics:

                         a. For premedication: This can be done by oral (3–10 mg/kg), intranasal, IM (2–4 mg/kg) or
                            IV route in/not in combination with midazolam.[1] Because of its rapid onset of action,
                            ketamine has been used as an IM induction drug in children and difficult to manage
                            mentally retarded patients regardless of age[3]

                         b. Ketamine alone or in combination with propofol provides attenuation of sevoflurane
                            induced emergence agitation in pediatric patients.[31,32] It does this by providing good
                            postoperative sedation and analgesia with good recovery criteria and hemodynamic
                            stability[30]

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                       4/15
                                                                                                              APP00144
6/19/2021        Case 3:21-cv-00176-RFB-CLB       Document
                                      Ketamine: Current            108-9
                                                        applications          Filed
                                                                     in anesthesia,    06/24/21
                                                                                    pain,                Page 6 of 10
                                                                                          and critical care

                         c. As an adjunct to caudal blocks: Ketamine is found to increase the efficacy of pediatric
                            caudal anesthesia when combined with local anesthesia in a dose of 0.5–1 mg/kg.[33]
                            Caudal block under basal ketamine anesthesia is widely used for pediatric lower
                            abdominal and lower limb surgeries in developing countries, especially for uncooperative
                            children.[34] However, the safety of caudal/epidural ketamine has not received regulatory
                            approval.[1]

                 2. As an adjunct to IV regional anesthesia (IVRA), peripheral nerve blocks, stellate ganglion
                    blocks: Addition of ketamine 0.1 mg/kg to 0.5% lignocaine or ketamine 0.5 mg/kg to 1%
                    lignocaine for IVRA increases tourniquet tolerance, improves the quality of anesthesia and
                    decreases analgesic consumption.[35,36] Ketamine 0.5 mg/kg added as a local anesthetic adjunct
                    for stellate ganglion block enhances the sympathetic blockade with longer pain relief.[37]

                 3. Prevention of postanesthesia shivering: Several prospective randomized controlled studies have
                    shown that low dose prophylactic IV ketamine (0.25–0.75 mg/kg) is effective in preventing
                    postanesthesia shivering.[38,39,40,41,42]

             Recent clinical applications of ketamine with moderate scientific evidence and based
             on a renewed interest in low dose ketamine regimes

                 1. Procedural sedation for adults and children: The literature is strongly supportive of the safety and
                    efficacy of ketamine for emergency department (ED) dissociative sedation for a variety of brief
                    painful or emotionally disturbing procedures in both children and adults e.g.: Laceration repair,
                    fracture reduction, abscess drainage, emergency cardioversion, amputation, chest tube insertion.
                    It is useful for procedures in the mentally disabled who are often uncooperative.[43] This
                    dissociative sedation can be readily achieved by administration of a single IV or IM loading dose
                    of ketamine followed by titration.[43] Intranasal ketamine is being used in a wide range of
                    clinical doses for procedural sedation in children (0.5-9 mg/kg).[44,45] It is used for sedation or
                    general anesthesia for pediatric procedures like cardiac catheterization, radiation therapy,
                    radiological studies such as magnetic resonance imaging, dressing changes, and dental work.
                    [1,3,46] Ketamine in low doses in combination with low doses of propofol provides effective and
                    safe sedo-analgesia in pediatric emergency short surgical procedures and in adults undergoing
                    colonoscopy and short gynecological procedures[47,48,49]

                 2. Sedation and analgesia in the critical care unit: Ketamine used for patients in a critical care unit
                    provides combined sedation and analgesia and has favorable effects on hemodynamics and can
                    treat persistent bronchospasm.[1,2] Continuous IV infusion of ketofol provides adequate and safe
                    short term sedation(<24 h) for critically ill patients in ICU.[50] Critical care physicians have
                    nowadays warmed to the use of ketamine in limiting physiological disturbance during temporary
                    distressing procedures like endotracheal suction for prolonged sedation even in known traumatic
                    brain injury cases.[51] In septic patients with cardiovascular instability, ketamine because of its
                    cardiovascular stimulatory effects reduces inotropic support and exerts a protective
                    antiinflammatory effect against the sepsis process.[13] In a study in patients with intracranial
                    hypertension undergoing mechanical ventilation, ketamine effectively decreased intracranial
                    pressure (ICP) and prevented untoward ICP elevations during distressing interventions without
                    lowering blood pressure and cerebral perfusion pressure. Thus, ketamine can be used in
                    combination with a benzodiapine for patients with traumatic brain injury and intracranial
                    hypertension and in trauma emergency situations[52]

                 3. Co-induction and total IV anesthesia (TIVA): As co-induction agent in low doses and in
                    combination with other drugs like propofol/midazolam/dexmedetomidine for TIVA technique in
                    the operating room, ketamine has gained increasing popularity. The advantages of this

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                      5/15
                                                                                                              APP00145
6/19/2021        Case 3:21-cv-00176-RFB-CLB       Document
                                      Ketamine: Current            108-9
                                                        applications          Filed
                                                                     in anesthesia,    06/24/21
                                                                                    pain,                Page 7 of 10
                                                                                          and critical care

                    combination are maintenance of stable hemodynamics, reduced pain of injection and minimal
                    respiratory depression while allowing spontaneous ventilation.[1,53,54] In a study on 80 elderly
                    patients, ketofol (ketamine and propofol 1:1 i.e. 5 mg/ml each) provided good proseal laryngeal
                    mask airway insertion conditions and less requirement of ephedrine with more duration of apnea.
                    [55]

             Recent clinical applications with limited scientific evidence
             These are based on a better understanding of the role of N-methyl D-aspartic acid receptors in pain
             modulation and on newly found antiinflammatory properties of ketamine.[3,4,5,6,7]

             Acute pain management
                 1. For perioperative analgesia:

                         a. IV low dose ketamine (0.5 mg/kg) is devoid of any hemodynamic changes and adverse
                            effects and is an optimal dose for preemptive analgesia in laparoscopic cholecystectomy.
                            [56,57] Preemptive intranasal ketamine 1.5 mg/kg enhances postoperative analgesia after
                            endoscopic nasal surgery[58]

                         b. Low dose regimes (in the range of IV 0.25–0.5 mg/kg as an initial bolus followed by 50–
                            500 μg/kg/h) have been proposed as an adjunct for postoperative analgesia and for
                            reduction of exogenous opioid induced hyperalgesia.[59,60] A recent review of
                            randomized double blinded clinical trials of ketamine added to opioids in IV patient
                            controlled analgesia for postoperative pain found that the ketamine-opioid combination
                            significantly reduced pain scores, cumulative morphine consumption and postoperative
                            desaturation in patients undergoing thoracic surgery[7]

                         c. Low dose IV/subcutaneous (SC) ketamine 0.5 mg/kg at the end of surgery is safe and
                            effective for posttonsillectomy pain control.[61] Ketamine spray (0.5 mg/kg) in tonsillar
                            fossa is effective for posttonsillectomy pain control in children[62]

                 2. There are a limited number of reports that indicate the role of multimodal pain therapy including
                    ketamine in preventing postoperative chronic pain.[1]

                 3. Low dose ketamine in the ED: Initial bolus of 0.2–0.3 mg/kg IV over 10 min with subsequent
                    infusion of 0.1–0.3 mg/kg/h as an adjunct to commonly used opioids like morphine is
                    recommended for ED pain management.[63]

             Chronic pain management
                  a. Noncancer chronic pain: Ketamine has been used off-label, administered topically or
                     intravenously in small, subanesthetic doses as an analgesic for treating chronic painful
                     conditions.[64] The action of ketamine on opiate tolerance and hyperalgesia combined with its
                     direct analgesic activity has prompted its increasing use in chronic pain states. On the basis of a
                     few short term trials with limited clinical applications, ketamine may be effective in the
                     treatment of chronic peripheral and central neuropathic pain, phantom and ischemic limb pain,
                     fibromyalgia, chronic regional pain syndrome (CRPS), visceral pain and migraine.[1] Ketamine
                     is usually used as an alternative therapy and for short terms in neuropathic pain management
                     where the role of ketamine is very varied with the level of evidence II-IV.[65] IV ketamine given
                     as an alternative drug infusion as 300 μg/kg in 60 ml solution over 3 h has been reported to give
                     complete remission of phantom limb pain.[66] Low dose intranasal S(+) ketamine is beneficial
                     for the ad hoc treatment of breakthrough pain in patients with neuropathic pain.[67]




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                      6/15
                                                                                                              APP00146
6/19/2021        Case 3:21-cv-00176-RFB-CLB       Document
                                      Ketamine: Current            108-9
                                                        applications          Filed
                                                                     in anesthesia,    06/24/21
                                                                                    pain,                Page 8 of 10
                                                                                          and critical care

                    Current literature suggests that ketamine can be used by various routes: IV, SC, and IM, epidural,
                    intrathecal, intraarticular, intranasal, oral and topical for the short-term relief of refractory
                    neuropathic pain. In these situations, rapid acting routes of administration like injection or
                    intranasal route should be avoided and doses should be kept as low as possible.[68] A
                    recommended starting dosage is 0.5 mg/kg racemic ketamine or 0.25 mg/kg of S-ketamine as a
                    single oral dose. The dosage is increased by the same amount if required and given 3-4 times
                    daily. Lack of evidence regarding efficacy and the poor safety profile do not support the routine
                    use of oral ketamine in chronic pain management and it may have a limited place as an add-on
                    therapy in complex chronic pain patients if other therapeutic options have failed.[69] Due to
                    side-effects such as psychedelic symptoms, cardiovascular stimulation and hepatotoxicity, the
                    use of ketamine should be restricted to patients with therapy resistant severe neuropathic pain.
                    [70]

                    Two approaches to using ketamine to treat CRPS - one employing sub-anesthetic doses and the
                    other employing anesthetic doses (ketamine coma) show promise according to researchers.[71]
                    IV ketamine 7 mg/kg/h, dexmedetomidine 1.5 μg/kg/h and midazolam 17 mg/h has been used to
                    induce medical coma for 5 days in patients with CRPS to get good results.[72] A randomized
                    controlled trial (RCT) in 21 patients with refractory CRPS showed that ketamine infusion over 4
                    h for 5 days at a maximum of 0.35 mg/kg/h produced 21.4% reduction in pain compared with
                    placebo.[73]

                 b. Cancer pain: In palliative care practice, ketamine has been administered as a co-analgesic in
                    addition to opioids and co-adjuvant drugs. Ketamine is now considered to be an essential
                    adjuvant analgesic for refractory cancer pain, and it is on the WHO's essential drugs list for
                    patients who no longer respond to high doses of opioids or have predictable breakthrough pains.
                    [74] Ketamine is generally administered orally, by IV injection, SC injection, continuous SC
                    infusion, IM injection, sublingually, intranasally and per rectum.[75] For analgesia, initial oral
                    doses are 2-25 mg three to four times a day, increased to 40–60 mg 4 times a day. IV doses for
                    analgesia are 2.5–5 mg as required and 0.5–1 mg/kg to cover procedures associated with pain.
                    SC doses are typically 2.5–25 mg with continuous SC injection given at a dose of 50–100 mg/24
                    h increased gradually if required to 600 mg/24 h.[4,76] Preliminary evidence of case reports
                    suggests that oral ketamine may produce fewer adverse effects and also that oral ketamine may
                    be more potent than SC ketamine.[77] A constant intrathecal dose of S-ketamine, at 22.5 mg/day
                    in combination with morphine for 3 months has been reported to produce good pain relief in a
                    patient with leg pain due to urethral carcinoma and metastasis.[77] NMDA receptor antagonism
                    with ketamine has been found to exert antitumor effects.[7] A 2012 Cochrane review of the use
                    of ketamine in cancer pain found 2 RCTs suggesting that ketamine as an adjunct to morphine
                    improves the effectiveness of morphine in cancer pain. Among 32 case reports in the same
                    review, the majority (28/32) described improved pain control with ketamine. Adverse effects
                    commonly reported were sedation and hallucinations and they were not severe.[78]

             MISCELLANEOUS CLINICAL APPLICATIONS OF KETAMINE BASED ON FEW
             CASE REPORTS

                 1. Cardiopulmonary bypass (CPB) surgery: Some authors have reported that a single dose of
                    ketamine 0.5 mg/kg given upon induction was associated with lower serum levels of C-reactive
                    protein and lower incidence of delirium and cognitive dysfunction after cardiac surgery with
                    CPB. This is because of the neuroprotective and antiinflammatory effects of ketamine[79]

                 2. Use of dexmedetomidine and ketamine infusions during scoliosis repair surgery with
                    somatosensory and motor evoked potential monitoring has been reported in a 15-year-old
                    girl[80]
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                    7/15
                                                                                                              APP00147
6/19/2021        Case 3:21-cv-00176-RFB-CLB       Document
                                      Ketamine: Current            108-9
                                                        applications          Filed
                                                                     in anesthesia,    06/24/21
                                                                                    pain,                Page 9 of 10
                                                                                          and critical care

                 3. Ketamine sedation during spinal anesthesia for arthroscopic knee surgery can reduce the
                    ischemic-reperfusion injury.[81] Ketamine by inhibition of NMDA receptor activation can
                    attenuate opioid-induced degeneration of spinal motor neurons[7]

                 4. In electroconvulsive therapy (ECT): A study showed that S-ketamine given for ECT decreased
                    the number of ECT sessions, produced lower depression severity scores and higher cognitive
                    ratings.[82] In another study, ketamine appeared to be associated with a better word recall than
                    etomidate after a course of 6 ECTs.[83] A study showed that ketamine-propofol combination
                    (ketofol) can be an alternative strategy to enhance the seizure quality and clinical efficiency of
                    ECT[84,85,86]

                 5. Ketamine gargle attenuates postoperative sore throat[87,88]

                 6. By virtue of NMDA antagonism, ketamine in small doses improves the postoperative depressive
                    state in patients with mental depression[3]

                 7. A case report describes symptomatic improvement possibly by inhibition of neuroinflammation
                    in the spinal cord in two patients with restless leg syndrome treated with oral ketamine[3]

                 8. Intrathecal administration of ketamine (5-50 mg in 3 ml of saline) produces brief and variable
                    analgesia. However, its systemic effects occur after systemic absorption[3]

                 9. It has been used in patients with liver damage, acute intermittent porphyria and in hiccoughs[10]

                10. Ketamine co-administered with fentanyl and propofol anesthesia for orthopedic surgery appears
                    to have potent rapid antidepressant like properties thus improving the postoperative state of
                    depressed patients.[89]

             Though ketamine has many clinical applications, there are some limitations in its use about which one
             must be aware.

             LIMITATIONS AND WARNINGS FOR KETAMINE USE

                 1. The increase in muscle tone produced by ketamine makes it unsuitable for operations where
                    muscle relaxation is needed[11]

                 2. It is not indicated in conditions like hypertension, schizophrenia and raised intraocular
                    pressure[10]

                 3. Though ketamine well maintains the airway, some form of airway compromise needing
                    manipulation can occur[11]

                 4. The increase in salivation produced by ketamine can be troublesome and may produce
                    laryngospasm in children.[10,12] Premedication with an antisialogogue may be needed[10]

                 5. It produces dose dependent psychological manifestations like emergence reactions, dreams,
                    hallucinations and long-term psychotomimetic effects[10]

                 6. Ketamine is popularly known as a “vet medicine” and many people consider this as a stigma[3,4]

                 7. Ketamine has the potential to cause addiction[68]

                 8. Ulcerative cystitis, secondary renal damage and hepatic failure can occur with high doses of oral
                    ketamine[68]

                 9. Frequent ketamine abuse can cause long standing memory impairment[62]



https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                      8/15
                                                                                                                APP00148
6/19/2021       Case 3:21-cv-00176-RFB-CLB      Document
                                     Ketamine: Current           108-9
                                                       applications          Filedpain,
                                                                    in anesthesia,  06/24/21          Page 10 of 10
                                                                                        and critical care

                10. Anesthetic concentrations of ketamine could exert antagonistic actions on both μ and k opioid
                    receptors and hence high doses of ketamine may not be an appropriate addition to opioids[7]

                11. Epidural and spinal routes of administration of ketamine are generally not recommended due to
                    unclear toxicity issues[68]

                12. High dose ketamine accentuates apoptosis in the newborn brain of animals.[1] Release of
                    neurotoxic mediators may cause neuronal apoptosis and consequent neuronal damage in humans.
                    [68]

             CURRENT WORLD STATUS OF THE CLINICAL APPLICATIONS OF KETAMINE

             In developing nations
             Millions of older adults in the developing world have safely received ketamine in the past 40 years
             where the drug continues to be widely administered in the operation theatres as an inexpensive and
             simple alternative to inhalational anesthesia.[43] In African countries and rural India where there is a
             paucity of anesthetic manpower, equipment and money, ketamine plays a major role in anesthetic
             service delivery in secondary health care facilities and in high-risk cases in tertiary institutions. It is
             always available in most of the hospitals and all anesthetists are familiar with it. It is widely used for
             elective and emergency procedures in children and adults.[90] Difficult airway cases are many a times
             managed with ketamine and facemask ventilation as availability of difficult airway gadgets is
             considered a luxury.[91]

             In developed countries
             The use of ketamine is reserved in specific cases such as hemorrhagic shock, hemodynamic instability,
             and bronchodilation. Its use is being expanded in the field of analgesia: Preemptive analgesia, as an
             adjunct to opioids for postoperative pain management, in chronic pain states and in the ED in sedation
             of children.[90] In civilian practice in the United Kingdom, ketamine is most commonly used as an
             anesthetic in the prehospital setting. It is particularly used for pediatric sedation in painful or
             frightening procedures. Less commonly, it is used in adult patients in the ED for dissociative sedation,
             and it is also used as an analgesic e.g.: In major trauma.[4]

             CONCLUSION
             Ketamine by virtue of some of its unique pharmacological advantages and newly found clinical
             properties has a wide range of clinical applications. The use of ketamine is extending now beyond the
             field of anesthesia into pain, palliative care, intensive care, and procedural sedation. It is being used
             more in low doses and as an adjunct to other drugs.

             Footnotes
             Source of Support: Nil

             Conflict of Interest: None declared.


             REFERENCES
             1. Reves JG, Glass PS, Lubarsky DA, McEvoy MD, Ruiz RM. Intravenous anaesthetics. In: Miller RD,
             editor. Miller's Anaesthesia. 7th ed. USA: Churchill Livingstone; 2010. pp. 719–71. [Google Scholar]

             2. White PF, Elig MR. Intravenous anaesthetics. In: Barash PG, editor. Clinical Anaesthesia. 6th ed.
             China: Lippincott Williams and Wilkins; 2013. pp. 478–500. [Google Scholar]


https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258981/                                                                      9/15
                                                                                                              APP00149
